Case 3:19-cv-00418-REP-RCY Document 1-2 Filed 06/05/19 Page 1 of 1 PageID# 15


           AFFIDAVIT OF EXHAUSTION OF GRIEVANCE PROCEDURE

     I, Uhuru Baraka Rowe, #1131545, the Plaintiff herein, declare
under the penalty of perjury that I have exhausted all available
administrative remedies of the adult institutional inmate grievance

procedure to the extent required and permitted by the Virginia Depart
ment of Corrections and its regulations.



Executed on this 29th day of May, 2019.


                       Uluuwt.
                     Uhuru Baraka Rowe, Plaintaff
                                                    ^
